Opinion by
Kincheloe, J.
At the trial the witness for the plaintiff testified that the merchandise in question had the thickness of exactly twelve one-thousandths of an inch and that it is used as a reinforcement on a handle for merchandising envelopes. However, on cross-examination he admitted that he only saw the merchandise thus used subsequent to the importation in question. He further testified that prior to June 17, 1930, he saw it used for container board and explained that by “container board” is meant “Sulphate container board used for corrugated boxes, suit boxes and things like that.” No claim, however, has been made that it is container board, but it was not shown whether the merchandise in question comes within the provision in paragraph 1413 for “test or container boards” as specified therein. The witness also testified that the merchandise is not flexible enough to be suitable for wrapping paper. On the record presented the court was unable to determine the proper classification of the merchandise. The protest was therefore overruled without affirming the action of the collector.